Citation Nr: 0112501	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder.

2. Entitlement to a permanent and total rating disability 
rating for pension purposes, including consideration under 
the provisions of 38 C.F.R. § 3.321(b)(2) (2000).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active duty from July 1967 to October 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In April 2001, the veteran failed to appear 
at a Board hearing scheduled in Washington, DC.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran asserts that he has post-traumatic stress 
disorder (PTSD) as a result of exposure to stressful combat-
related events.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The record indicates that entitlement to service connection 
for a nervous condition claimed as PTSD was denied in a June 
1987 rating decision.  Entitlement to service connection for 
PTSD was denied in a December 1994 rating decision.  The 
veteran did not submit a notice of disagreement with either 
decision.  Therefore, these decisions are final, and are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108.  A review of the 
record indicates that the RO has not considered the veteran's 
current appeal on the basis of whether or not new and 
material evidence has been submitted to reopen the previously 
denied claim for service connection for PTSD.  Furthermore, 
the January 2000 statement of the case does not contain the 
laws and regulations pertaining to the finality of unappealed 
decisions, or new and material evidence.  In order to protect 
the rights of the veteran and to afford him due process, the 
Board finds that the RO must consider his claim on this 
basis.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The evidence on file includes several VA hospital records, 
most recently in 1997, that reflect diagnoses of PTSD.  
However, in a statement received at the RO in November 1999, 
the veteran said he was currently in Brecksville (VA Medical 
Center in Brecksville, Ohio) for treatment of PTSD.  That 
hospitalization record is not associated with the claims 
file.  Nevertheless, VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5013A).

Further, there are several other problems that require 
additional evidentiary development.  The Board notes that the 
RO has already requested that the veteran furnish a list of 
his claimed in-service stressor events but the veteran failed 
to respond to the inquiry.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991) (The duty to assist is not always a 
one-way street.  A veteran must accept some responsibility 
toward verification of the alleged stressors and the 
requirement to provide the requested names, dates and places 
concerning a stressor during active military service does not 
place an impossible or onerous task on the veteran.)  
According to a July 1994 statement, the veteran's stressful 
events included having the airplane in which he flew attacked 
when it attempted to land in Bien Hoa apparently in January 
1969.  A second stressor he described occurred while on a 
convoy when he mistook four Koreans for enemy soldiers and 
shot them.  His third stressor occurred while in the 33rd 
Ordinance Company, when he witnessed the death of a comrade 
when C4 was thrown in a hooch.  

The veteran's service personnel records indicate that he was 
assigned to the 59th Ord. Co. USARPAC in March 1969 and to 
the 611th Ord. Co. in September 1969.  His principal duty was 
ammunitions storage specialist.  The RO should provide the 
veteran another opportunity to produce a comprehensive list 
of his claimed in-service stressor events, particularly those 
advanced by the veteran on his 1994 statement.  If the 
veteran provides the specifics of his alleged stressors, the 
RO should seek verification of this information from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)).  In any event, the USASCRUR should be 
requested to provide copies of unit histories and other 
information that might be used to corroborate the veteran's 
alleged inservice stressors, including exposure to frequent 
mortar attacks.

If the USASCRUR is able to corroborate any of the veteran's 
claimed inservice stressors, the question next presented is 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV) provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, helplessness 
or horror.  If the veteran's claimed inservice stressor can 
be independently corroborated, it must be clinically 
evaluated in accordance with the provisions of the DSM-IV.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and, therefore, was inadequate for rating purposes.  
See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Further 
psychiatric evaluation is necessary.

As to the veteran's claim for a permanent and total rating 
for pension benefits, the law provides that such benefits are 
available to veterans who meet certain income and service 
requirements, in addition to being deemed permanently and 
totally disabled.  38 U.S.C.A. §§ 1521, 1522 (West 1991).  
The issue currently before the Board is whether the veteran 
is permanently and totally disabled for VA pension purposes 
within the meaning of governing law and regulations.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.323(b)(2), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.17a, 
4.18, 4.19, 4.20, 4.25, 4.27 (2000).

In adjudicating claims for a permanent and total disability 
rating for pension purposes, there is a need to ascertain all 
disabilities affecting employability, accumulate medical data 
pertinent to the nature and severity of those disorders, and 
rate those entities under the VA's Rating Schedule.  See 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  VA should also make sure 
that each of the veteran's disabilities has been assigned a 
rating under the Rating Schedule.  Roberts v. Derwinski, 2 
Vet. App. 387 (1992).  The veteran's non-service connected 
disorders include personality, seizure and skin disorders, 
PTSD, right wrist and bilateral ankle disorders and residuals 
of tonsillitis.   

A review of the record reveals that, in June 1997, the 
veteran failed to report for VA examinations scheduled in 
conjunction with his claims.  The Board notes that VA 
hospitalized him until early May 1997 and, according to the 
discharge summary, he planned to return to his mother's home 
in Toledo, Ohio, after discharge.  However, that record also 
notes that the veteran made an appointment to be evaluated 
for possible placement at the VA domiciliary in Brecksville, 
Ohio.  It is unclear where the veteran resided in June 1997 
and if he received the examination notice.  A copy of the 
RO's notice letter of the scheduled VA examination is not of 
record.  The Board believes it is possible that the veteran 
may not have received timely notice of the scheduled VA 
examination and should be afforded another opportunity for VA 
examination in conjunction with his claims.  The veteran 
should be advised that it is his responsibility to report for 
the examination and to cooperate in the development of the 
claims, and that the consequences for failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2000).

Finally, as suggested above, there also appears to be some 
confusion regarding the veteran's most current mailing 
address.  When he filed his April 1997 claim, the veteran's 
mailing address was 186 Booth, Toledo, Ohio, 43608.  However, 
on his September 1998 notice of disagreement, his address was 
6682 Basswood Drive, Bedford Heights, Ohio, 44146.  But, in 
his February 2000 substantive appeal, his address was 117 
Bautci, Toledo, Ohio, 43620.  Nevertheless, in its February 
2001 letter to him regarding a scheduled Board hearing, the 
RO used the Basswood Drive address.  It is unclear what, if 
any, communications pertinent to his claims, the veteran may 
not have received.  In the interest of due process and 
fairness, the Board believes that the RO should attempt to 
verify the veteran's most current mailing address and may 
wish to enlist the aid of the veteran's service 
representative to obtain that information.

Accordingly, this case is REMANDED for the following:

1. The RO should take appropriate steps 
to verify the veteran's must recent 
mailing address, including requesting 
the assistance of the veteran's 
service representative.  Copies of all 
requests for information and responses 
received should be associated with the 
claims folder.

2. Then, the RO should take appropriate 
steps to contact the veteran to obtain 
the names and addresses of all medical 
care providers who have treated him 
for PTSD, since 1999, and for 
nonservice-connected disorders.  The 
RO should request the veteran to 
furnish signed authorizations for 
release of any private medical 
records, if applicable.  The RO should 
obtain all additional VA and medical 
records and incorporate them into the 
claims folder, including the records 
of the veteran's November 1999 
hospitalization at the VA medical 
center in Brecksville, Ohio.

3. The RO should contact the Social 
Security Administration (SSA) and 
determine if the veteran is in receipt 
of SSA disability benefits and, if so, 
obtain from the SSA the records 
pertinent to the veteran's claim as 
well as the medical records relied 
upon concerning that claim.

4. The veteran should be given the 
opportunity to submit additional 
evidence and argument in support of 
his claims, including the specifics of 
his alleged stressors in service.  He 
should be requested to provide exact 
names, dates and locations of the 
stressor events.  It should be 
emphasized to the veteran that 
complete information concerning his 
stressors is vital to his claim.  

5. The RO should review the file 
(including the veteran's July 1994 
written statement) and prepare a 
summary of all the claimed stressors.  
That summary and all associated 
documents, including a copy of the 
information submitted by the veteran, 
his complete service records (DA 20 
and DD Form 214) and a copy of this 
remand, should be sent to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to 
provide any information, including 
unit histories, that might corroborate 
the veteran's alleged inservice 
stressors. 

6. After the above information has been 
obtained, if, and only if, the RO 
determines that the record establishes 
the existence of a verified stressor 
or stressors, the RO must specify what 
stressor or stressors in service it 
has determined are established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.

7. The RO should schedule the veteran for 
an examination by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to 
determine the nature and extent of any 
psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO should furnish 
the examiner with a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record (if any) and 
the examiner must be instructed that 
only those events may be considered 
for the purpose of determining whether 
in-service stressors were severe 
enough to have caused the current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have satisfied by 
the inservice stressors.  The 
diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) 
(DSM-IV).  If the veteran is found to 
have PTSD, the examiner is requested 
to identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis.  
If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is at 
least as likely as not that the 
diagnosed disorder is related to 
active military service.  The 
rationale for any opinion should be 
provided.  The claims folders should 
be made available to the examiner for 
review before the examination.

8. Then, the RO should schedule the 
veteran for a comprehensive VA 
examination specifically to ascertain 
the nature, severity and permanence of 
all his non-service connected 
disabilities.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to the 
examination, and the examiner should 
be asked to indicate in the 
examination report whether he or she 
has reviewed the claims folder.  The 
following examinations should be 
scheduled: orthopedic and neurologic 
for the veteran's bilateral ankle, 
right wrist and seizure disorders, an 
examination of the skin and an 
examination for tonsillitis; findings 
of the comprehensive psychiatric 
evaluation above should also be 
considered.  (As for the disability of 
the right wrist and both ankles, all 
ranges of motion should be reported in 
degrees, and the examiner should be 
asked to describe what the normal 
range of motion for the affected parts 
would be.  The examiner should 
describe any functional limitation due 
to pain, including whether additional 
functional limitation is likely to 
result on use or during flare-ups.  
The examiner should give a full 
description of any limitation of 
activity imposed by the veteran's hand 
and spinal disabilities and express 
opinions as to whether the conditions 
are permanent, and the degree of 
interference with the veteran's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination). The 
examiner should also state whether the 
veteran's disabling conditions are 
susceptible of improvement through 
appropriate treatment.  The examiner 
should provide a complete rationale 
for all conclusions reached.  Prior to 
the examination, the RO must inform 
the veteran, in writing, of all 
consequences of his failure to report 
for the examination in order that he 
may make an informed decision 
regarding his participation in said 
examination. The RO should also advise 
the veteran that if he fails to report 
for the scheduled examination without 
good cause, the claim will be rated on 
the evidence of record.  38 C.F.R. 
3.655(a)-(b) (2000). 

9. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

10. After such development, the RO 
should review the expanded record and 
then separately rate each disorder 
found to be present, combine the 
ratings, and then consider the 
veteran's claim for a permanent and 
total rating under both objective 
("average person") and subjective 
standards set forth in 38 U.S.C.A. §§ 
1502, 1521 (West 1991), and 38 C.F.R. 
§§ 3.340, 3.342, 4.15, 4.17 and 
3.321(b)(2) (2000).  See Talley v. 
Derwinski, 2 Vet. App. 282, 287-288 
(1992).

11. Then, the RO should readjudicate the 
claim for entitlement to service 
connection for PTSD.  The claim should 
be considered on the basis of whether 
or not new and material evidence has 
been submitted to reopen the veteran's 
claim for service connection for PTSD.  
If the benefits sought on appeal in 
one or both claims remain denied, the 
veteran and the veteran's 
representative, if any, should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since January 
2000.  The laws and regulations 
pertaining to the finality of 
unappealed decisions and the reopening 
of claims based on new and material 
evidence should be included.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





